Citation Nr: 1828409	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  10-33 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to an evaluation in excess of 20 percent for lumbosacral strain.

3.  Entitlement to an evaluation in excess of 60 percent for bilateral hearing loss.

4.  Entitlement to an effective date earlier than July 18, 2008, for the grant of service connection for bilateral hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

(The issue of whether a November 1975 Board of Veterans' Appeals (Board) decision determining that new and material evidence had not been received to reopen the previously denied claim for service connection for bilateral hearing loss should be revised or reversed on the basis of clear and unmistakable error (CUE) is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1963.
      
This case comes before the Board on appeal from October 2009, October 2012, and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida, and Louisville, Kentucky.  Jurisdiction over the case was subsequently transferred to the RO in Phoenix, Arizona.

A hearing was held before a Decision Review Officer (DRO) in July 2010 for the earlier effective date claim, and an informal conference was held before a DRO for the lumbosacral strain claim.  In July 2014, the Board remanded the case to schedule the Veteran for a hearing for the issues certified to the Board at that time; the Veteran withdrew that request in a June 2015 written submission.  The Veteran again requested a hearing in the September 2017 substantive appeal for the lumbosacral strain claim.  A hearing addressing all of the above issues was held before the undersigned Veterans Law Judge at the RO in February 2018.  The conference report and transcripts of the hearings are of record.  The undersigned Veterans Law Judge explained at the hearing that she would take testimony on all of the issues and make a determination on jurisdiction at a later date.  The undersigned Veterans Law Judge also held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence related to issues for which there is an automatic waiver of initial agency of original jurisdiction (AOJ) consideration.

On review, the Board finds that the issues as stated above are properly before the Board at this time. See October 2010, November 2013, and October 2017 certifications of appeal.

The Board also notes that the Veteran requested another DRO hearing in September 2013.  It does not appear that he was provided a DRO hearing (or informal conference in lieu of a hearing) for all of the issues on appeal.  Nevertheless, the Board finds that any question as to whether the Veteran was afforded due process regarding a DRO hearing was addressed when he was provided the opportunity to testify at a Board hearing.  See Bowen v. Shinseki, 25 Vet. App. 250, 253-54 (2012) (holding that there is no due process violation when VA denies a veteran a hearing before the RO in error, but the veteran maintains the ability to appeal and testify at a hearing before the Board).

The issues of whether there was clear and unmistakable error (CUE) in a June 1968 rating decision that denied service connection for bilateral hearing loss and a July 1968 rating decision confirming the denial of the claim after consideration of additional evidence have been raised by the record, but have not been adjudicated by the RO.  See February 2018 Bd. Hrg. Tr. at 5-10, 30 (CUE claims stemming from concurrent appeal for an earlier effective date for the grant of service connection for bilateral hearing loss).  Therefore, the Board does not have jurisdiction over these CUE issues, and they are referred to the AOJ for appropriate action.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues other than entitlement to service connection for prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

On February 13, 2018, prior to the promulgation of a decision in the appeal, the Veteran's representative confirmed on the record that the Veteran wanted to withdraw the appeal as to the issue of entitlement to service connection for prostate cancer, to include as due to exposure to contaminated water at Camp Lejeune.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to service connection for prostate cancer, to include as due to exposure to contaminated water at Camp Lejeune, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

In this case, the Veteran's representative confirmed that the Veteran wanted to withdraw the appeal as to the issue of entitlement to service connection for prostate cancer, to include as due to exposure to contaminated water at Camp Lejeune, during the February 2018 hearing.  See Bd. Hrg. Tr. at 2-3.  Given that there remain no allegations of errors of fact or law for appellate consideration as to this portion of the appeal, the Board does not have jurisdiction to review this issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for prostate cancer, to include as due to exposure to contaminated water at Camp Lejeune, is dismissed.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's remaining claims.  Specifically, it appears that there may be outstanding, relevant VA treatment records for the lumbosacral strain claim, as detailed in the directives below.

Moreover, the Veteran was most recently provided a VA examination for the lumbosacral strain claim in August 2017.  The Veteran has alleged that he was having a "good" day on the day of the examination and that he has had more recent flare-ups that were not considered by the examiner.  See Bd. Hrg. Tr. at 14-16.  The private treatment records submitted on the day of the hearing and dated since the VA examination also suggest a possible worsening of the disability.  See, e.g., December 2017 private treatment record.  In addition, the VA examiner noted that necessary joint testing required as a result of a recent decision issued by the United States Court of Appeals for Veterans Claims, Correia v. McDonald, could not be performed or was not medically appropriate; however, the basis for that determination in relation to this specific case is unclear.  28 Vet. App. 158 (2016) (concluding that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing).
Regarding the bilateral hearing loss claim, the Veteran was most recently provided a VA examination in October 2011.  During the Board hearing, his representative requested that the Board either grant a 100 percent evaluation for the disability or schedule the Veteran for a new VA examination.  See Bd. Hrg. Tr. at 4-5.  The Veteran also submitted the results of an August 2013 private audiological evaluation; however, that report is inadequate for rating purposes because it used live voice for speech discrimination testing.  See 38 C.F.R. § 4.85(a).  In addition, the Veteran submitted a printout showing VA audiological evaluation results dated from 2011 to 2016, including the results from the most recent VA examination.  The Board notes that the 2014 and 2016 results suggest that higher evaluations (greater than 60 percent but less than 100 percent) may be warranted based on those results.  See 38 C.F.R. §§ 4.86, Table VIA.

Based on the foregoing, the Board finds that additional VA examinations are needed to ascertain the current severity and manifestations of these disabilities.

Regarding the earlier effective date claim, the Board has denied the recent CUE motion related to the November 1975 Board decision determining that new and material evidence had not been received to reopen the previously denied claim for service connection for bilateral hearing loss.  The January 1975 rating decision that was the subject of that appeal became final after issuance of the Board's decision; however, the Veteran and his representative have alleged CUE in the earlier June 1968 and July 1968 rating decisions.  Because those rating decisions addressed the service connection claim on the merits, they were not subsumed by the November 1975 Board decision.  As such, the outcome of the earlier effective date claim is intertwined with the outcome of the RO CUE claims (as referred to the AOJ above), and a remand is therefore required.

Similarly, the TDIU claim is inextricably intertwined with the pending increased evaluation claims, and a remand is therefore required.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbosacral strain and bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

It is noted that the Veteran submitted copies of private treatment records from the NovaSpine Pain Institute/Dr. D.M. for back treatment starting from late 2017.  Based on his testimony at the Board hearing, it appears that the Veteran has visited this treatment provider more times than the record currently reflects.  As such, he should be provided an opportunity to have VA attempt to obtain additional treatment records.  He has indicated that he does not really seek VA treatment for his back.  See February 2018 Bd. Hrg. Tr. at 18-20.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbosacral strain.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should provide an explanation for that determination in the report.  See September 2017 VA examination report (notes consideration of Correia, but does not contain complete rationale as to why measurements for necessary joint testing were not taken based on specific facts in this case).

The examiner should also indicate whether there is any form of ankylosis.  He or she should further state the total duration of any incapacitating episodes over the past 12 months and identify any neurological manifestations of the disability.  See, e.g., December 2017 private treatment from Dr. D.M. in VBMS entry from February 13, 2018 (noting intact bowel and bladder function with exam/history consistent with radiculopathy).

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

If the examiner is unable to distinguish between the symptoms associated with the service-connected lumbosacral strain and any symptoms associated with a nonservice-connected disorder (including any other back disorder), he or she should state so in the report and provide an explanation.  See, e.g., September 2015 VA examination report (examiner indicated that lumbar strain would not be expected to progress to lumbar disk disease or a compression fracture at L1, but that findings and symptoms related to those three disorders could not be separated without resort to mere speculation).

The examiner should also discuss any additional functional impairment that occurs during flare-ups, including any additional limitation of motion.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  He or she should also discuss the effect of the Veteran's hearing loss on his occupational functioning and daily activities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other indicated development.  Further development may include obtaining additional information for the TDIU claim.  For example, it does not appear that a VA Form 21-4192 was sent to the Veteran's last employer.

5.  Thereafter, and after adjudication of the CUE claims in relation to the 1968 rating decisions referred above, the case should be reviewed by the AOJ on the basis of additional evidence - including the VA audiological evaluations submitted by the Veteran in February 2018.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


